La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nos corresponde hoy interpretar la Ley Núm. 115 de 20 de diciembre de 1991 (29 L.P.R.A. see. 194 et seq.) en el contexto de una acción llevada bajo el procedimiento suma-rio establecido por la Ley Núm. 2 de 17 de octubre de 1961 (32 L.P.R.A. see. 3118 et seq.). Los hechos pertinentes se resumen a continuación.
*502HH
El 26 de mayo de 1995 la querellante apelante Carmen Marín Kuilan presentó ante el Tribunal de Primera Ins-tancia una querella contra Teddy Díaz Fastening Systems, Inc. (en adelante Fastening), al amparo de la Ley Núm. 115, supra,(1) acogiéndose al procedimiento sumario esta-blecido en la Ley Núm. 2, supra.(2) En ésta, la señora Ma-rín Kuilan, por conducto de su abogado, alegó lo siguiente:
1. La parte querellante formula la presente querella aco-giéndose al procedimiento establecido en la Ley #2 de 17 de octubre de 1961.
2. La parte querellada opera un negocio lucrativo comercial en San Juan, en la jurisdicción de este Honorable Tribunal.
3. La querellante, Carmen Marín Kuilan, prestó servicios para la parte querellada, desde el 28 de septiembre de 1992, mediante contrato sin tiempo determinado como empleada y devengando un salario ascendente a la cantidad de $4.25 la *503hora, y fue despedida el 19 de julio de 1994. Nunca le pagaron vacaciones, ni se le permitió tomarlas.
4. El despido de la querellante se debió a que el patrono discriminó y/o violó y/o amenazó contra la querellante, con re-lación a los términos y condiciones, compensación, ubicación y beneficio o privilegio del empleo cuando la querellante ofreció o intentó ofrecer testimonio ante un Foro Administrativo.
5. Que la acción de la parte querellada al despedir a la que-rellante por la razón antes expuesta, le ha causado daños con-sistentes en salarios dejados de percibir desde el momento de su despido y dicha cantidad continuará aumentando hasta tanto la querellante sea reinstalada en su empleo.
6. Además de los salarios dejados de percibir, la querellante ha sufrido daños y perjuicios y angustias mentales como conse-cuencia del discrimen sufrido; no ha podido conseguir trabajo a pesar de las gestiones que ha hecho; ha desarrollado ansiedad, insomnio y profundos dolores y angustias, cuyos daños se esti-man en una suma no menor de $75,000.00.
7. La querellante trabajaba, además, por lo menos una (1) hora extra al día sin que le pagara y nunca se le pagó la hora de almuerzo a pesar de que la trabajaba.
A base de estas alegaciones, la querellante reclamó que se ordenara a Fastening a satisfacerle las sumas reclama-das, a reinstalarla a su trabajo y a cesar y desistir de dis-criminar en su contra. Además, solicitó el pago de una suma razonable en concepto de honorarios de abogado y la imposición del interés legal correspondiente.
Fastening fue notificada por conducto de su gerente de contabilidad el 30 de mayo de 1995. La notificación indi-caba que la reclamación había sido presentada al amparo de la Ley Núm. 2, supra, y que, por lo tanto, debía ser contestada dentro de diez (10) días a partir de la notificación.(3) El 13 de junio de 1995, o sea, tres (3) días después de haberse vencido el término de diez (10) días antes mencionado, Fastening presentó su contestación. Alegó como defensas afirmativas que; el empleo de la que-rellante cesó al vencerse su contrato probatorio; la quere-llante trabajó a tiempo parcial jornadas semanales que *504fluctuaban entre catorce (14) y veintiséis (26) horas de sep-tiembre de 1992 a febrero de 1994; la querellante disfrutó de todas las vacaciones acumuladas durante su término de empleo, excepto treinta y dos (32) horas que se le pagaron a la fecha de su separación; a la querellante se le pagaron todas las horas extras autorizadas a trabajar por su supervisor, así como la hora de almuerzo cuando la trabajaba mediante autorización de la gerencia, y el empleo cesó por una política de reducción de gastos de la empresa querellada. El mismo día en que Fastening sometió su con-testación, la querellante presentó una moción para solici-tar que se anotase la rebeldía y se dictase la sentencia por falta de jurisdicción. Basó su solicitud en el hecho de que Fastening no contestó la querella dentro del término re-querido de diez (10) días, ni solicitó prórroga bajo jura-mento para contestarla, como lo requiere la Ley Núm. 2, supra. El 15 de julio de 1995 la señora Marín Kuilan so-metió una moción titulada Moción Suplementando Otra Se Dicte Sentencia, en la cual especificó las cuantías reclama-das por salarios y horas extras, para un total de veinti-nueve mil novecientos setenta y un dólares ($29,971); da-ños y angustias mentales, setenta y cinco mil dólares ($75,000), e intereses, honorarios y penalidades.
El 16 de junio de 1995 la señora Marín Kuilan presentó una moción titulada Moción en Oposición a que se Remita la Contestación a la Querella por Falta de Jurisdicción. Alegó que la querella se contestó fuera del término juris-diccional, por lo que siendo el procedimiento sumario al amparo de la Ley Núm 2, supra, el tribunal de instancia carecía de jurisdicción para admitir la contestación a la querella. Indicó que era mandatorio no permitir la contestación.(4) A este planteamiento Fastening se opuso, *505planteando que la querella de la señora Marín Kuilan no podía ser considerada bajo el procedimiento sumario de la Ley Núm. 2, supra, ya que se incluían en ella elementos ajenos y fuera del ámbito que dispone dicha ley para ser tratados mediante el procedimiento sumario. La quere-llante se opuso. Alegó que el procedimiento sumario de la Ley Núm. 2, supra, es el vehículo apropiado para reclama-ciones como la suya, y que la Ley Núm. 115, supra, permite una causa de acción como la instada por ella, en la cual se pueden reclamar daños y perjuicios.
El 27 de junio de 1995 el foro de instancia emitió una sentencia parcial en la cual acogió todos los planteamien-tos de la querellante. Ordenó la restitución en el empleo de la señora Marín Kuilan, el pago de los veintinueve mil no-vecientos setenta y un dólares ($29,971) reclamados en concepto de salarios por los diez (10) meses que la quere-llante estuvo fuera del empleo y el pago de las horas extras alegadamente trabajadas por ella. La suma en concepto de salarios corresponde al doble de la cuantía que la quere-llante determinó que el despido le ocasionó en pérdidas salariales. El Art. 2(b) de la Ley Núm. 115, establece, en lo pertinente, que “[l]a responsabilidad del patrono con rela-ción a los daños y los salarios dejados de devengar será el doble de la cuantía que se determine causó la violación a las disposiciones de [esta ley]”. 29 L.P.R.A. sec. 194a(b). En cuanto a los daños y perjuicios reclamados, el foro de ins-tancia en la sentencia parcial dispuso que éstos se deter-minarán luego de una vista evidenciaría.
Fastening apeló oportunamente ante el Tribunal de Cir-cuito de Apelaciones para señalar la comisión de los erro-res siguientes:
1. Erró el Tribunal de Instancia al aplicar de manera auto-mática jurisprudencia aplicable únicamente a reclamaciones de salarios en un caso en que la parte querellante acumula diver-sas causas de acción, impidiendo así que la Querellada pudiese oponer defensas válidas a lo alegado.
2. Erró el Tribunal de Instancia al no considerar los elemen-tos presentes en el trámite procesal de este caso para aceptar la contestación a la querella, con sus defensas, radicada apenas *506tres días después de haber expirado el término para contestar la reclamación de salarios contenida en las múltiples alegacio-nes de la querella.
3. Erró el Tribunal de Instancia al emitir una sentencia en contra de la querellada sin considerar sus defensas y sin opor-tunidad para esta de efectuar alegaciones de hecho y derecho algunas sobre las múltiples reclamaciones contenidas en la querella, la mayoría de las cuales consistían propiamente de una reclamación de salarios, todo ello en violación al derecho constitucional de la querellada de no ser privada de su derecho a la propiedad sin mediar el debido proceso de ley.
4. Erró el Tribunal de Instancia al dar por probada la causa de acción acumulada de despido discriminatorio bajo la Ley 115 de 20 de diciembre de 1991, sin mediar la prueba directa o circunstancial que requiere la ley, 29 LPRA 194(a)(c) y privando así a la querellada de su propiedad sin mediar el debido proceso de ley y sin considerar que la conducta que se da por probada en rebeldía es constitutiva de delito grave.
El 26 de septiembre de 1995 el Tribunal de Circuito de Apelaciones dictó una sentencia en la que revocó la senten-cia apelada. Fundamentó su decisión en que, aunque Fastening sometió su contestación a la querella tardíamente, la Moción Suplementando Otra Se Dicte Sentencia presen-tada por la querellante constituyó una enmienda a la que-rella original que la querellante venía obligada a notificar a Fastening, lo que nunca hizo. Regla 67 de Procedimiento Civil, 32 L.P.R.A. Ap. III.(5) A partir de la fecha de la noti-ficación de la querella enmendada, comenzaba a decursar el término para que Fastening lo contestara. El foro apela-tivo ordenó a Fastening que contestara la querella enmen-dada dentro del término de diez (10) días contados a partir de la notificación de la sentencia y devolvió el caso al foro de instancia recurrido para que continuasen los procedi-mientos.
La querellante oportunamente presentó ante nos un re-*507curso de apelación. Señaló la comisión de varios errores que se exponen y discuten a continuación.(6)
i — I H-1
A. ERRO EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL HABER ASUMIDO JURISDICCION EN EL CASO DE AUTOS BAJO EL PRETEXTO DE QUE LA LEY NUM. 2 DE 17 DE OCTUBRE DE 1961, 32 L.P.R.A. See. 3120 CONTIENE EXPRESAMENTE EL DERECHO DE APE-LAR UNA SENTENCIA PARCIAL DICTADA AL AMPARO DE DICHA LEY.
En esencia, la querellante apelante alega que el Tribunal de Circuito de Apelaciones no tenía jurisdicción para considerar el caso, en vista de que la Ley Núm. 2, supra, no concede el derecho de apelar. No le asiste la razón.
La See. 4 de la Ley Núm. 2 (32 L.P.R.A. see. 3121) dis-pone, en lo pertinente, lo siguiente:
*508Si el querellado no radicara su contestación a la querella en la forma y en el término dispuestos en la see. 3120 [del título 32 de L.P.R.A.], el juez dictará sentencia contra el querellado, a instancias del querellante, concediendo el remedio solicitado. En este caso dicha sentencia será final y de la misma no podrá apelarse; Disponiéndose, sin embargo, que el querellado podrá acudir del Tribunal de Distrito al Tribunal Superior correspon-diente, o del Tribunal Superior en que se haya originado la reclamación al Tribunal Supremo, dentro de los diez (10) días siguientes a la notificación de la sentencia para que se revisen los procedimientos.
Esta sección hay que interpretarla de forma integral. Mientras la segunda oración del párrafo citado de la citada See. 4 dispone que de la sentencia final no podrá apelarse, la oración siguiente modifica esta tajante aseveración al especificar que la parte adversamente afectada podrá, sin embargo, solicitar la revisión de los procedimientos habidos en instancia dentro de los diez (10) días siguientes a la notificación de la sentencia. (7) En el caso de autos, la sentencia parcial dictada por el foro de instancia fue archivada en autos y notificada el 29 de junio de 1995, y la apelación fue presentada el 10 de julio de 1995. Fastening presentó su escrito ante el Tribunal de Circuito de Apelaciones dentro del término de diez (10) días que tenía disponible.
De los errores señalados por Fastening en su apelación ante el Tribunal de Circuito de Apelaciones, surge con me-ridiana claridad que éste acudió a dicho foro precisamente para que se revisaran los procedimientos habidos ante el tribunal de instancia, según permitido por la See. 4 de la Ley Núm. 2, supra. En consecuencia, el Tribunal de Cir-*509cuito de Apelaciones tenía jurisdicción para entender en el caso. Este error no se cometió.
B. ERRO EL HONORABLE TRIBUNAL DE CIRCUITO DE APELACIONES AL REVOCAR LA SENTENCIA DICTADA POR EL TRIBUNAL DE PRIMERA INSTANCIA, BAJO EL FUNDAMENTO DE QUE LA MOCION SUPLEMENTANDO OTRA SOLICITANDO SE DICTE SENTENCIA CONSTITUYO UNA ENMIENDA A LAS ALEGACIONES DE LA QUERELLA ORIGINAL.
En el caso que nos ocupa, el Tribunal de Circuito de Apelaciones entendió que aunque la contestación a la que-rella se presentó fuera del término establecido por la Ley Núm. 2, supra, la moción presentada el 15 de junio de 1995 y en la que se suplementaba la querella original tuvo el efecto de enmendar las alegaciones. En esta moción la que-rellante incluyó cantidades específicas que no fueron in-cluidas en la querella original. A base de esto concluyó que el término para contestar no había comenzado a decursar ya que la querellante no le notificó la moción suplementa-ria a Fastening, como lo requiere la Regla 67.1 de Procedi-miento Civil, 32 L.P.R.A. Ap. III.
Cuando se analiza la querella original conjuntamente con la moción suplementaria, surge con claridad que con la última lo único que se hizo fue añadir los cómputos específicos de las cantidades ya reclamadas. En dicha moción, la querellante apelante solicitó los mismos remedios que en la querella original, a saber, el pago de horas extras trabajadas, los salarios dejados de percibir, la restitución en su empleo, daños, intereses al tipo legal y honorarios de abogado.
La moción suplementaria no tenía el propósito ni tuvo el efecto de enmendar las alegaciones e incluir nuevas reclamaciones o remedios. Incidió el Tribunal de Circuito de Apelaciones al concluir que el término para contestar la querella no había comenzado a decursar por la querellante no haber notificado la moción suplementaria a Fastening. La Regla 67.1 de Procedimiento Civil, supra, exige la noti-*510ficación a las partes en rebeldía por falta de comparecencia solamente en casos de enmiendas a las alegaciones en las que se solicitan remedios nuevos o adicionales. En el caso de autos, en la moción suplementaria no se solicitaron re-medios nuevos o adicionales. De todas maneras, aunque la moción suplementaria de la querellante hubiese consti-tuido una enmienda a la querella de la naturaleza antes descrita, el derecho a presentar las defensas afirmativas previamente renunciadas al no haberse contestado la que-rella original, no quedó automáticamente restablecido al presentarse dicha enmienda y requerirse una nueva con-testación a la querella. Una enmienda a la querella no le brinda al querellado, como concluye el Tribunal de Circuito de Apelaciones en este caso, una nueva oportunidad para contestar la querella en su totalidad y levantar todas las defensas afirmativas que tenga. A lo único que tiene dere-cho el querellado al contestar la querella enmendada es a presentar las defensas nuevas que surgen como consecuen-cia de las enmiendas. Epifanio Vidal, Inc. v. Suro, 103 D.P.R. 793 (1975).
No obstante lo anterior, el Tribunal de Circuito de Ape-laciones actuó correctamente al revocar la sentencia par-cial del foro de instancia que le otorgó a la querellante apelante los remedios solicitados al amparo de la Ley Núm. 115, supra. Veamos.
El caso de autos requiere que interpretemos y armoni-cemos dos (2) leyes especiales: el procedimiento sumario de la Ley Núm. 2, supra, y los remedios que concede la Ley Núm. 115, supra. De una parte, la Ley Núm. 2, supra, es-pecíficamente dispone que cuando el querellado no pre-sente su contestación a la querella en el término dispuesto en la See. 3 de esta ley, 32 L.P.R.A. see. 3120, el tribunal, en casos laborales llevados al amparo del procedimiento sumario allí establecido, dictará una sentencia en rebeldía que conceda el remedio solicitado. De otra parte, el Art. 2(c) de la Ley Núm. 115 (29 L.P.R.A. sec. 194a(c)) expresa:
El empleado deberá probar la violación [a la Ley Núm. 115, *511supra] mediante evidencia directa o circunstancial. El em-pleado podrá, además, establecer un caso prima facie de viola-ción a la ley probando que participó en una actividad protegida por las sees. 194 et seq. [del título 29 de L.P.R.A.] y que fue subsiguientemente despedido, amenazado o discriminado en su contra de su empleo. Una vez establecido lo anterior, el patrono deberá alegar y fundamentar una razón legítima y no discrimi-natoria para el despido. De alegar y fundamentar el patrono dicha razón, el empleado deberá demostrar que la razón ale-gada por el patrono es un mero pretexto para el despido. (Enfa-sis suplido.)
La disposición antes transcrita claramente demuestra que, con relación a este tipo de caso laboral, el legislador entendió necesario, al balancear los intereses del patrono y del obrero, recalcar y enfatizar que para tener derecho al remedio que concede la Ley Núm. 115, supra, el obrero querellante tiene que probar la violación a las disposiciones de la ley, mediante evidencia directa o circunstancial. Para facilitar el onus probandi que le impuso al obrero, dispuso que éste establecería un caso prima facie cuando presentase evidencia, directa o circunstancial, que probase: primero, que participó en una de las actividades protegidas por la ley, y, segundo, que subsiguientemente fue despedido o amenazado o sufrió discrimen en el empleo. La ley crea una presunción juris tantum de violación a ésta a favor del querellante, al disponer que éste establece un caso prima facie una vez prueba que participó en una actividad protegida y que fue subsiguientemente despedido, amenazado o discriminado en el empleo. Una vez el querellante establece de forma prima facie su caso, el patrono deberá alegar y fundamentar que tuvo una razón legítima y no discriminatoria para el despido. Ante esto, el empleado aún puede prevalecer si prueba que la razón alegada por el patrono es un simple pretexto para el despido discriminatorio.
Veamos cómo funciona este procedimiento en el caso de autos. Este es un caso que se está ventilando al amparo del procedimiento sumario de la Ley Núm. 2, su*512pra, en el cual al querellado Fastening se le ha anotado la rebeldía por no haber contestado la querella dentro de los términos establecidos por dicha ley. Debemos tener pre-sente que con relación a un caso que se ve en rebeldía, la parte querellante lo prueba mediante alegaciones de he-chos específicos contenidas en la demanda o querella, he-chos que al anotarse la rebeldía se dan por admitidos.
Comenzaremos examinando las alegaciones de la querella. La alegación principal sobre violación a la Ley Núm. 115, supra, es escueta y conclusoria, y carece de hechos que la avalen. Esta dispone: “El despido de la querellante se debió a que el patrono discriminó y/o violó y/o amenazó contra la querellante, con relación a los términos y condiciones, compensación, ubicación y beneficio o privilegio del empleo cuando la querellante ofreció o intentó ofrecer testimonio ante un Foro Administrativo.” Claramente, en este caso la alegación no contiene hecho alguno sobre el cual fundamentar la concesión de una sentencia en rebeldía al amparo de la Ley Núm. 115, supra. (8) Reiteramos enfáticamente que el procedimiento sumario establecido por la Ley Núm. 2, supra, “no es, ni puede ser, una carta en blanco para la concesión de remedios a obreros que no han justificado adecuadamente, mediante alegaciones o prueba, hechos que avalen su derecho a lo recla-*513mado”. Rivera v. Insular Wire Products Corp., 140 D.P.R. 912, 928 (1996).
A pesar de que en este caso Fastening no cumplió con el término para contestar la querella, ni solicitó prórroga ni dio razones para su tardanza y, por lo tanto, procedía la anotación de rebeldía en su contra bajo la Ley Núm. 2, supra, no procedía dictar sentencia en rebeldía para conceder los remedios estatuidos en la'Ley Núm. 115, supra. Erró el foro de instancia al así hacerlo. La querellante simplemente hizo una serie de alegaciones conclusorias sin hecho alguno. Estas alegaciones no cumplen con los requisitos mínimos para que el foro de instancia pudiese dictar sentencia en rebeldía al amparo de la citada Ley Núm. 115. Rivera v. Insular Wire Products Corp., supra. Ahora bien, esto no resuelve la controversia ante nuestra consideración. Si bien es cierto que la querellante no tenía derecho a que se dictase sentencia en rebeldía a su favor para conceder los remedios de la Ley Núm. 115, supra, no es menos cierto que de las alegaciones de la querella, interpretadas éstas liberalmente a su favor, se puede colegir que sí hizo una reclamación válida con especificidad suficiente como para que se pudiese dictar sentencia en rebeldía en cuanto a un despido injustificado bajo la Ley Núm. 80 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185a et seq.). Al amparo de esta ley tenía derecho a un remedio en rebeldía. Un análisis de los hechos alegados en la demanda refleja que en cuanto a esta reclamación, las sencillas y sucintas alegaciones de hecho en la querella son suficientes para que se pueda conceder en rebeldía el remedio solicitado. Después de todo debe tenerse presente que los tribunales concederán lo que proceda en derecho, no lo que se les solicita. Regla 43.6 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Sánchez v. Eastern Air Lines, Inc., 114 D.P.R. 691, 695 (1983).
En conclusión, procedía que el foro de instancia dictase sentencia en rebeldía en la que concediera el remedio por despido injustificado bajo la Ley Núm. 80, supra. Ahora *514bien, en cuanto al remedio al amparo de la Ley Núm. 115, supra, aunque no procedía su concesión en esta etapa de los procedimientos, al regresar el caso al tribunal de ins-tancia este debe determinar si a tenor con lo resuelto en Rivera v. Insular Wire Products Corp., supra, el caso debe continuar por la vía sumaria o si se debe encauzar por la vía ordinaria. (9)
Por los fundamentos antes expuestos, se dictará senten-cia para modificar en parte la emitida por el Tribunal de Circuito de Apelaciones en cuanto en ésta se dispone que el querellado conteste la querella enmendada. Se ordena, ade-más, que se devuelva el caso al Tribunal de Primera Ins-tancia para que dicho tribunal dicte sentencia en rebeldía en cuanto a la reclamación por despido injustificado al am-paro de la Ley Núm. 80, supra, y continúe los procedimien-tos de forma compatible con lo aquí resuelto.
El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente y disidente. El Juez Asociado Señor Negrón García disintió con una opinión escrita. El Juez Asociado Señor Rebollo López no intervino.
— O —

 En su exposición de motivos, dicha ley expone, en lo pertinente, lo siguiente:
“Si bien hasta el momento los empleados han tenido cierta protección en el empleo por haber ofrecido información o testimonio, dicha protección ha sido limi-tada en la medida en que se circunscribe exclusivamente a casos en que el empleado testifique sobre los negocios del patrono, y establece únicamente como remedio la restitución en el empleo y paga retroactiva. Es necesario ampliar esta protección a los efectos de que sea extensiva a información suministrada ante el requerimiento de un foro, aún cuando la misma no trate directamente sobre los negocios de un patrono y para conceder remedios adicionales tales como compensación por daños reales y emocionales y honorarios de abogado. De igual forma, se establecen las normas evi-denciarías para probar un despido ilegal bajo esta causal. Por último, se impone responsabilidad criminal a los patronos que participan en la decisión de despedir a un empleado por éste haber ofrecido testimonio ante los distintos foros investigativos. (Enfasis suplido.) 1991 (Parte 1) Leyes de Puerto Rico 957.
La causa de acción creada por esta ley es similar a la de varias leyes federales que protegen a los empleados de represalias por parte del patrono por haber divul-gado información o participado en investigaciones por entidades administrativas, judiciales o legislativas. Véanse los estatutos siguientes: Energy Reorganization Act of 1974, 42 U.S.C. sec. 5801 et seq.; Water Pollution Control Act, 33 U.S.C. see. 1367; Toxic Substances Control Act, 15 U.S.C. sec. 2622; Solid Waste Disposal Act, 42 U.S.C. sec. 6971; Safe Drinking Water Act, 42 U.S.C. sec. 300j-9(i); Railroad Safety Act, 45 U.S.C. sec. 441; Occupational Safety and Health Act, 30 U.S.C. sec. 815; Longshoremen’s Act, 33 U.S.C. sec. 948; Air Pollution and Control Act, 42 U.S.C. sec. 7622, y el Energy Reorganization Act, 42 U.S.C. sec. 5851.


 Dicho procedimiento está disponible “[s]iempre que un obrero o empleado tuviere que reclamar de su patrono cualquier derecho o beneficio, o cualquier suma por concepto de compensación por trabajo o labor realizados para dicho patrono, o por compensación en caso de que dicho obrero hubiere sido despedido de su empleo sin causa justificada”. 32 L.P.R.A. see. 3118.


 Teddy Díaz Fastening Systems, Inc. (Fastening) fue notificada en su direc-ción de negocios en San Juan, dentro del distrito judicial de la Sala de San Juan del Tribunal de Primera Instancia, donde se presentó la querella.


 En lo pertinente, la See. 3 de la Ley Núm. 2 establece que “[s]olamente a moción de la parte querellada, la cual deberá notificarse al abogado de la parte querellante o a ésta si compareciere por derecho propio, en que se expongan, bajo juramento, los motivos que para ello tuviere la parte querellada, podrá el juez, si de la faz de la moción encontrara causa justificada, prorrogar el término para contestar. En ningún otro caso tendrá jurisdicción el tribunal para conceder esa prórroga”. 32 L.P.R.A. see. 3120.


 En lo pertinente, la Regla 67.1 de Procedimiento Civil establece lo siguiente: “No será necesario notificar a las partes en rebeldía por falta de comparecencia, excepto que las alegaciones en que se soliciten remedios nuevos o adicionales contra dichas partes, se les notificarán en la forma dispuesta en la Regla 4.4 para diligen-ciar emplazamientos.” 32 L.P.R.A. Ap. III.


 Como segundo error la querellante apelante Fastening alegó:
“La Sentencia Apelada Está en Claro Conflicto Sustancial con la Decision Previa del Honorable Tribunal de Circuito de Apelaciones de 23 de Marzo de 1995, Archivada en Autos Copia de la Notificación el 6 de Abril de 1995 en el Caso de Hector Sola Lopez v. Banco de Comercio de Puerto Rico (KLCE 9500013).”
Como podrá observarse, esto no constituye propiamente un error. Es una justi-ficación innecesaria para el uso del recurso de apelación. Art. 3.002(c) de la ley de la Judicatura de Puerto Rico de 1994, sin enmendar, 4 L.P.R.A. sec. 22i(c). El recurso de apelación procedía al amparo del Art. 3.002(f) de dicha ley, 4 L.P.R.A. sec. 22i(f).
De todas formas no existe el alegado conflicto. En el caso ante nos, el Tribunal de Circuito de Apelaciones resolvió que como la Moción Suplementando Otra Se Dicte Sentencia de la querellante constituyó una enmienda a la querella original; que el término que tenía Fastening para contestar no había comenzado a decursar, ya que la querellante no había notificado dicha moción al querellado como lo requiere la Regla 67 de Procedimento Civil, supra. Concluyó que bajo estas circunstancias, el término que tenía Fastening para contestar no había empezado a decursar. De otra parte, en Héctor Solá López v. Banco de Comercio de Puerto Rico, Sentencia de 25 de marzo de 1995 del Tribunal de Circuito de Apelaciones decidió que el foro de instan-cia erró al negarse a anotar la rebeldía de la parte querellada, quien en una acción al amparo de la Ley Núm. 115, supra, y el procedimiento sumario de la Ley Núm. 2, supra, presentó tardíamente su contestación a la querella, no solicitó prórroga ni sometió escrito juramentado alguno excusando la demora. De lo antes expresado se puede colegir que estos casos no representan dos (2) expresiones encontradas sobre una misma controversia por parte de paneles distintos del Tribunal de Circuito de Apelaciones.


 Quaere si este término quedó modificado con la aprobación de la Ley de la Judicatura de Puerto Rico de 1994, según enmendada. El Art. 4.002(a) de dicha ley, 4 L.P.R.A. sec. 22k(a), dispone que toda sentencia dictada en el Tribunal de Primera Instancia, en casos originados en dicho tribunal, podrá ser apelada al Tribunal de Circuito de Apelaciones dentro del término jurisdiccional de treinta (30) dias, conta-dos a partir del archivo en autos de copia de la notificación de la sentencia. La sentencia que a su vez emita el Tribunal de Circuito de Apelaciones, podrá ser revi-sada por el Tribunal Supremo mediante auto de certiorari dentro del término, tam-bién jurisdiccional, de treinta (30) días del archivo en autos de copia de la notifica-ción de la sentencia. Art. 3.002(d)(1) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(d)(l)).


 Nos preocupa lo dicho por el Tribunal de Circuito de Apelaciones en Rodríguez v. Marshalls, Inc., Sentencia de 28 de junio de 1995, KLCE95-00100, en relación con otros casos de acciones bajo la Ley Núm. 115, supra, llevados por el mismo abogado que representó a la querellante en el caso ante nos:
"... tomamos conocimiento judicial de que en los siguientes casos ante este Tribunal, el Ledo. Angel Marrero Figarella figura como abogado de la parte querellante: Lucía Torres Vázquez v. Goya de Puerto Rico, KLCE-95-00116; María Isabel Oyola Nieves v. Joyería Goldmine, KLCE95-002246; Isaac Ortiz Figueroa v. Dencaribe, KLCE95-00353.
“En todos estos casos se presentan querellas con alegaciones estereotipadas, esquemáticas y concluyentes entre las que se incluyen reclamaciones de daños mo-rales por ansiedad, insomnio, profundos dolores y angustias. Además en todos estos casos, tan pronto transcurrió el plazo que establece la Ley Núm. 2 para contestar la querella, el querellante presentó una moción para que se dicte sentencia en rebeldía y presentó otra moción donde reclama sumas en concepto de compensación, penali-dad, honorarios e intereses que no se incluyeron en la querella original.”


 Al regresar el caso a instancia, el tribunal tiene amplia discreción para de-terminar si celebra una conferencia inicial sobre el estado del caso con el propósito de canalizar los procedimientos de la forma que mejor logre un balance adecuado y proteja, tanto los intereses del obrero como los del patrono. Esto podría incluir cosas tales como: el acortar términos, limitar el descubrimiento de prueba y la presenta-ción de mociones y la obtención de admisiones, entre otras cosas.